Title: To James Madison from William Riggin, 10 April 1803 (Abstract)
From: Riggin, William
To: Madison, James


10 April 1803, Trieste. Transmits a copy of his dispatch of 30 Mar. Proposes departing “in the course of this month” as his private affairs require his presence in the U.S. “for a short time.” Has appointed Swinton C. Holland, “a gentleman who has been in America and is acquainted with the Laws of the United States,” to act as “Pro Consul” during his absence. Hopes this will meet with the president’s approbation. “For some months we have not had an American Vessel at this Port.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 2 pp. Docketed by Wagner as received 29 Aug.



   
   A full transcription of this document has been added to the digital edition.

